Case 2:19-cv-00538-JCC Document 100-13 Filed 04/01/21 Page 1 of 3




         Exhibit 13
             Case 2:19-cv-00538-JCC Document 100-13 Filed 04/01/21 Page 2 of 3




 1
 2

 3
 4
 5
 6
 7
                       IN THE KING COURT OF THE STATE OF WASHINGTON
 8                             IN AND FOR THE COUNTY OF KING
 9   Karen D. Smith,
                                                             Case No. 15-2-17623-4
10                 Plaintiff,
                                                             ORDER GRANTING PLAINTIFF’S
11          V.                                               MOTION DISMISS WITHOUT
                                                             PREJUDICE
12   MTC Financial, Inc. dba Trustee Corps, a
     Washington Corporation; Shellpoint Mortgage
13   Srvicing; Bank of New York Mellon f/k/a Bank
     of New York as Trustee for the Benefit of the              CLEHK'S ACTION Rl CJUUT ^
14   Certificateholders of the CWABS, Inc. Asset-
     Backed Certificates, Series 2007-SDI,
15
                   Defendant(s).
16
17          THIS MATTER, having come before the Court, the Plaintiff, pro se, requests a voluntary
18
     dismissal without prejudice pursuant to CR 41(a)(1)(B), the Court Rilly advised, NOW,
19
     THEREFORE, it is hereby
20
            ORDERED that this matter is dismissed without prejudice^
21
22

23          There being no just reason for delay, the Clerk is instructed to enter this order.

24          ENTERED this^^^ay of                        2016.
25
                                                                      A.
                                                           ■piryothy A. Bradshaw
                                                                                ,
26
                                                                 County Superior Court Judge
27
      ORDER GRANTING PLAINTIFF’S MOTION DISMISS
      WITHOUT PREJUDICE -1
Case 2:19-cv-00538-JCC Document 100-13 Filed 04/01/21 Page 3 of 3
